Case: 19-20867     Document: 00515635338          Page: 1    Date Filed: 11/12/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       November 12, 2020
                                   No. 19-20867                           Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Minh Le, also known as Iso,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-4460
                           USDC No. 4:16-CR-157-1


   Before Jones, Costa, and Wilson, Circuit Judges.
   Per Curiam:*
          Minh Le, federal prisoner # 06182-479, pleaded guilty to conspiracy
   to possess methamphetamine with intent to distribute, and he was sentenced
   to 120 months of imprisonment and five years of supervised release. He now
   requests a certificate of appealability (COA) to appeal the denial of his 28


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20867     Document: 00515635338           Page: 2   Date Filed: 11/12/2020




                                    No. 19-20867


   U.S.C. § 2255 motion. He argues that the district court erred by summarily
   denying his § 2255 motion without giving reasons for its decision, and he
   contends that he received ineffective assistance of counsel because his
   counsel failed to object to the Government’s breach of the plea agreement.
          The record confirms that the district court denied Le’s motion in a
   brief order that gave no reasons. Though the rules governing § 2255 motions
   do not explicitly require findings and conclusions, this court has
   “consistently require[d] district courts to state findings and conclusions for
   their rulings on motions to vacate sentence filed under 28 U.S.C. § 2255.”
   United States v. Daly, 823 F.2d 871, 872 (5th Cir. 1987). Without findings of
   fact or conclusions of law, this court cannot ascertain the reasons for the
   district court’s rejection of the claims raised in Le’s § 2255 motion or
   determine whether Le has raised issues on appeal that meet the standard for
   issuance of a COA, which requires “a substantial showing of the denial of a
   constitutional right.” 28 U.S.C. § 2253(c)(2).
          Accordingly, IT IS ORDERED that a COA is GRANTED and the
   case is REMANDED for the limited purpose of the district court’s entering
   an order with stated reasons for its denial of Le’s § 2255 motion. Once the
   district court has supplemented the record on appeal with its reasons, Le may
   file a brief addressing those reasons. This court will then address the merits
   of Le’s motion for a COA.




                                         2